Citation Nr: 0937124	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-17 536	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for posttraumatic 
stress disorder. 

2. Entitlement to a rating higher than 10 percent for right 
carpal tunnel syndrome before October 24, 2008, and to a 
rating higher than 30 percent thereafter. 

3. Entitlement to a rating in higher than 10 percent for left 
carpal tunnel syndrome before October 24, 2008, and to a 
rating higher than 20 percent thereafter.  

4. Entitlement to a rating higher than 10 percent for lumbar 
strain. 

REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services

ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1981 to May 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of December 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
While on appeal in a rating decision in February 2009, the RO 
increased the rating for right carpal tunnel syndrome to 30 
percent and increased the rating for left carpal tunnel 
syndrome to 20 percent, both effective October 24, 2008. 

In May 2009, the Veteran failed to appear for a scheduled 
hearing before the Board.  Without good cause shown for the 
failure to appear, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).  

The reopened claim of service connection for posttraumatic 
stress disorder is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in September 2002, the RO denied the 
claim of service connection for posttraumatic stress 
disorder; after the Veteran was notified of the adverse 
determination and of her procedural and appellate rights, she 
did not appeal the rating decision.

2. The additional evidence presented since the unappealed 
rating decision of the RO in September 2002 relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for posttraumatic stress disorder. 

3. Before October 24, 2008, and currently, right carpal 
tunnel syndrome is manifested by moderate incomplete 
paralysis without organic changes. 


4. Before October 24, 2008, and currently, left carpal tunnel 
syndrome is manifested by moderate incomplete paralysis 
without organic changes.

5. Lumbar strain is manifested by flexion greater than 60 
degrees and the combined range of motion of the lumbar spine 
is greater than 120 degrees; there is no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour; there are no incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during a twelve month period; and no objective 
neurological manifestations are shown. 


CONCLUSIONS OF LAW

1. The rating decision of September 2002 by the RO, denying 
service connection for posttraumatic stress disorder, became 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.104(a).  

2. The additional evidence presented since the rating 
decision of September 2002 by the RO, denying service 
connection for posttraumatic stress disorder, is new and 
material and the claim of service connection for 
posttraumatic stress disorder is reopened. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2008). 

3. Before October 24, 2008, the criterion for a 30 percent 
rating for right carpal tunnel syndrome have been met; during 
the appeal, the criterion for a rating higher than 30 percent 
for right carpal tunnel syndrome has not been met. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2008). 





4. Before October 24, 2008, the criterion for a 20 percent 
for left carpal tunnel syndrome have been met; during the 
appeal, the criterion for a rating higher than 20 percent for 
left carpal tunnel syndrome has not been met. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2008).

5. The criteria for a rating higher than 10 percent for a 
lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic 
Code 5237 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 




In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim to reopen, in light of the favorable 
disposition, that is, the reopening of the claim, further 
discussion here of compliance with the VCAA is not necessary. 

On the claims of increase, the RO provided with pre- and 
post- adjudication VCAA notice by letters, dated in July 2005 
and in March 2006.  The notice included the type of evidence 
needed to substantiate the claims for increase, namely, 
evidence that the disabilities were worse and the effect on 
employment.  The Veteran was notified that VA would obtain VA 
records and records of other Federal agencies and that she 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with her 
authorization VA would obtain any non-Federal records on her 
behalf.  The notice included the general provision for the 
effective date of the claim and for the degree of disability 
assignable.





As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004) (to the extent there was pre-adjudication 
VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-
86 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009) (claim-specific notice, namely, a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims for 
increase were readjudicated as evidenced by the statement of 
the case, dated in March 2006 and by the supplemental 
statement of the case, dated in February 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the Veteran's service 
treatment records and VA records and private medical records. 





The Veteran was afforded VA examinations for the claims for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims for increase is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection for 
Posttraumatic Stress Disorder 

In a rating decision in September 2002, the RO denied the 
claim of service connection for posttraumatic stress disorder 
because there was no credible supporting evidence that the 
alleged in-service stressor, sexual harassment, occurred.  
After the Veteran was notified of the adverse determination 
and of her procedural and appellate rights, she did not 
appeal the rating decision, and the rating decision became 
final by operation of law based on the evidence then of 
record. 

Evidence Previously Considered

The evidence considered at the time of the rating decision in 
September 2002 is summarized below.

The service treatment records contain no specific complaint 
of harassment on the job, and there is no treatment or 
diagnosis of a psychiatric disorder. The service treatment 
records do show that in December 1983 the Veteran complained 
of stress on the job and at home.  In September 1984, she 
asked to been seen at the mental health clinic.  




On separation examination, the Veteran stated that in 1983 
she went to a mental health clinic because of anxiety about 
her family situation and in 1984 she went to a mental health 
clinic to deal with her divorce.  The psychiatric evaluation 
was normal. 

After service, VA records show that in January 1996 the 
Veteran stated that she was sexual harassed in the service.  
On VA examination in November 2001, the Veteran described a 
hostile work environment in service after she reported that 
she was afraid of being attacked by a soldier in her unit.  
The diagnosis was posttraumatic stress disorder as the 
Veteran feared for her life. 

Current Claim to Reopen 

Although the rating decision by the RO in September 2002 
became final, the claim may nevertheless be reopened if new 
and material evidence is presented.  38 U.S.C.A. §§ 7104 and 
5108.

As the application to reopen the claim was received after 
August 2001, the current regulatory definition of new and 
material evidence applies.  New evidence means existing 
evidence not previously submitted to agency decision makers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Regardless of the RO's characterization of the claim, the 
Board must determine whether new and material evidence has 
been presented to reopen the previously denied claim.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Additional Evidence 

The current claim to reopen was received in June 2005. 

The additional evidence includes copies of service treatment 
records and service personnel records, which were previously 
on file.  This evidence is redundant, that is, repetitive of 
evidence previously considered, and redundant evidence does 
not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.

Private medical records in June 2002 include a history of 
posttraumatic stress disorder.  The evidence is cumulative, 
that is, supporting evidence of evidence previously, namely, 
the diagnosis of posttraumatic stress disorder in November 
2001.  And cumulative evidence does not meet the standard of 
new and material evidence under 38 C.F.R. § 3.156.

VA records show that in March and in April 2005 the diagnoses 
included were chronic posttraumatic stress disorder, 
childhood and military sexual trauma.  History included 
numerous threats of sexual assault and deadly intent by a 
male soldier during service in 1983 and 1984 at Ft. Huachuca, 
Arizona.  

In a statement, dated in July 2005, the Veteran reported that 
during service a fellow soldier had threatened to rape her 
and she had packed an awl in her gear to protect herself, 
which was later discovered by her superiors.  The Veteran 
submitted copies of photographs with troops in formation, 
identifying an individual who had threatened her. 

In a statement in May 2006, the Veteran's former husband to 
whom she was married in 1983 stated that in 1983 the Veteran 
had come home from work and told him that some guy in her 
unit was talking about raping her and he gave her an ice pick 
and told her to use if the person tried anything. 


The diagnosis of posttraumatic stress disorder associated in 
part with military sexual trauma; the Veteran's statement in 
July 2005, that during service a fellow soldier had 
threatened to rape her and she had packed an awl in her gear 
to protect herself; and the statement of the Veteran's former 
husband, supporting the Veteran's in-service stressor, 
relates to an unestablished fact necessary to substantiate 
the claim, namely, evidence of in-service stressor of 
personal assault, the lack of such evidence was the basis for 
the previous denial of the claim.  As the evidence raises a 
reasonable possibility of substantiating the claim the 
evidence is new and material under 38 C.F.R. § 3.156, and the 
claim of service connection for posttraumatic stress disorder 
is reopened.  

Claims for Increase 

General Rating Principles

Service-connected disability ratings are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part Four. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).   





Carpal Tunnel Syndrome 

Rating Criteria 

Carpal tunnel syndrome is currently rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  

Under Diagnostic Code 8515, the criterion for a rating higher 
than 10 percent, that is, a 30 percent rating for the major 
upper extremity is moderate incomplete paralysis of the 
median nerve.  The criterion for a rating higher than 30 
percent, that is, a 50 percent rating for the major upper 
extremity is severe incomplete paralysis of the median nerve.

Under Diagnostic Code 8515, the criterion for a rating higher 
than 10 percent, that is, a 20 percent rating for the minor 
upper extremity is moderate incomplete paralysis of the 
median nerve.  The criterion for a rating higher than 20 
percent, that is, a 40 percent rating for the minor upper 
extremity is severe incomplete paralysis of the median nerve.

When peripheral neuropathy is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  

The maximum rating for peripheral neuropathy not 
characterized by organic changes is for moderate incomplete 
paralysis.  Peripheral neuritis characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is given a maximum rating of 
severe incomplete paralysis.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record or by testing on VA 
examination. Only one hand shall be considered dominant.  
38 C.F.R. § 4.69.





Factual Background 

On VA examination in October 2005, the Veteran was described 
as primarily right handed.  The Veteran stated she had made 
several attempts to work, including doing bookkeeping and 
computer work, but had been unable to continue because of 
wrist pain.  She stated that she was presently caring for 
parents, doing housework and cooking, which had increased the 
problem she had with her hands. She described daily flare-ups 
with activities of daily living such as lifting a gallon of 
milk with either hand, writing for more than 15 minutes, or 
driving.  She state that she used bilateral wrist splints and 
Flexeril. 

On examination, motor strength was 5/5 in all muscle groups 
with the exception of the right and left opponens pollicus, 
which were 3+ to 4 out of 5.  The peripheral pulses were 
intact.  Sensation was decreased to temperature and pinprick 
in the right and left ulnar distributions.  Dorsiflexion of 
each wrist was to 45 degrees, palmar flexion was to 50 
degrees, bilaterally.  Radial deviation was to 20 degrees, 
bilaterally, and ulnar deviation was to 25 degrees, 
bilaterally.  Fine motor movements were accomplished 
readily.  The assessment was bilateral carpal tunnel 
syndrome with moderate impairment. An electromyogram was 
consistent with mild neuropathy. 

On VA examination on October 24, 2008, the Veteran complained 
of tingling and numbness in each hand.  She stated that she 
had difficulty keeping up with yard work due to problems 
manipulating tools and she also had difficulties with cooking 
and cleaning as she had broken dishes because she lost her 
grip and frequently dropped utensils. 

On examination, the Veteran had normal muscle bulk and normal 
muscle tone. Power was 5/5 in all muscle groups with the 
exception of the right opponens pollicis which was 3/5 and 
the left opponens pollicis which was 3+/5.  She had 
hyperesthesia to monofilament on the left in the median 
distribution.  





Fine motor movements were slowed, greater on the left than 
the right. The assessment was bilateral carpal tunnel 
syndrome.  It was commented that currently she appeared to be 
moderately impaired due to bilateral carpal tunnel syndrome. 

Analysis

A Rating Higher than 10 percent for Right Carpal Tunnel 
Syndrome before 
October 24, 2008

For rating purposes, the Veteran's right upper extremity will 
be deemed to be the major extremity.  38 C.F.R. § .469. 

Before October 24, 2008, on VA examination in October 2005, 
the Veteran had decreased sensation in the right upper 
extremity, but motor strength was normal except in the 
opponens pollicus.  Fine motor movements were accomplished 
readily.  An electromyogram was consistent with mild 
neuropathy.  The examiner found moderate impairment. 

Except for some slowed fine motor movements on VA examination 
in October 2008, the findings on the two VA examinations by 
the same examiner were essential similar.  As the findings on 
the VA examination in October 2008 supported a finding of 
moderate incomplete paralysis, there is nothing in the record 
to clearly distinguish the degree of impairment found on the 
examinations in 2005 and in 2008 after the same examiner 
found moderate impairment on both examinations.  Accordingly, 
before October 24, 2008, the criterion for a 30 percent 
rating for moderate incomplete paralysis due to right carpal 
tunnel syndrome under Diagnostic Code 8515 has been met. 





A Rating Higher than 30 percent for Right Carpal Tunnel 
Syndrome

The findings on VA examinations in October 2005 and in 
October 2008 do not more nearly approximate or equate to 
severe incomplete paralysis, that is, the criterion for the 
next higher rating 50 percent, due to right carpal tunnel 
syndrome under Diagnostic Code 8515 in the absence of organic 
changes such as loss of reflexes, muscle atrophy, and 
constant pain, at times excruciating. 

A Rating Higher than 10 percent for Left Carpal Tunnel 
Syndrome before 
October 24, 2008

For rating purposes, the Veteran's right upper extremity will 
be deemed to be the major extremity.  38 C.F.R. § .469. 

Before October 24, 2008, on VA examination in October 2005, 
the Veteran had decreased sensation in the left upper 
extremity, but motor strength was normal except in the 
opponens pollicus.  Fine motor movements were accomplished 
readily.  An electromyogram was consistent with mild 
neuropathy.  The examiner found moderate impairment. 

Except for some slowed fine motor movements on VA examination 
in October 2008, the findings on the two VA examinations by 
the same examiner were essential similar.  As the findings on 
the VA examination in October 2008 supported a finding of 
moderate incomplete paralysis, there is nothing in the record 
to clearly distinguish the degree of impairment found on the 
examinations in 2005 and in 2008 after the same examiner 
found moderate impairment on both examinations.  Accordingly, 
before October 24, 2008, the criterion for a 20 percent 
rating for moderate incomplete paralysis due to left carpal 
tunnel syndrome under Diagnostic Code 8515 has been met. 





A Rating Higher than 30 percent for Left Carpal Tunnel 
Syndrome

The findings on VA examinations in October 2005 and in 
October 2008 do not more nearly approximate or equate to 
severe incomplete paralysis, that is, the criterion for the 
next higher rating 40 percent, due to left carpal tunnel 
syndrome under Diagnostic Code 8515 in the absence of organic 
changes such as loss of reflexes, muscle atrophy, and 
constant pain, at times excruciating. 

Lumbar Strain 

Lumbar strain is currently rated 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (for lumbosacral strain).  

Under Diagnostic Code 5237, the criteria for the next higher 
rating, 20 percent, are forward flexion of the thoracolumar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumar 
spine is not greater than 120 degrees; or there is muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour.

For rating purposes, normal forward flexion of the 
thoracolumbar spine is from 0 to 90 degrees, extension is 
from 0 to 30 degrees, left and right lateroflexion are from 0 
to 30 degrees, and left and right lateral rotation are from 0 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered. 38 C.F.R. §§4.40 and 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).





Also associated objective neurologic abnormalities are to be 
rated separately under an appropriate diagnostic code.  

Another potential Diagnostic Code is Diagnostic Code 5243.  
Under Diagnostic Code 5243, the criteria for the next higher 
rating, 20 percent, are incapacitating episodes have a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  Incapacitating episodes are acute signs and 
symptoms due to that require bed rest prescribed by and 
treatment by a physician.  

Factual Background 

On VA examination in October 2005, the Veteran complained of 
increased pain with bending, lifting, and standing.  As for 
daily activities, she stated that she had back pain all of 
the time with flare-ups, consisting of a sharp, jabbing pain 
which was only momentary, occurring at least once daily.  She 
had not had any incapacitating episodes in the last 12 
months. 

On examination, the Veteran's gait appeared normal. She did 
not use any assistive device.  The straight leg raising was 
to 90 degrees. The spinal curvatures were normal.  There was 
no pelvic tilt.  Leg lengths were not equal with the left leg 
1 cm. longer than the right. There was bilateral spinal 
tenderness on palpation of the paraspinal muscles. There was 
also tenderness with pressure over the left sciatic notch.  
There was no paraspinal tension. She was able to stand and 
walk on both heels and her toes and her reflexes were 2+ and 
symmetric.  Strength appeared to be 5/5.  Sensations were 
intact.  Flexion was to 75 degrees with pain starting at 25 
degrees and increasing on continued flexion to 75 degrees.  
Extension was to 40 degrees with pain starting at 20 degrees.  
Right lateral flexion was to 40 degrees with pain at 40 
degrees.  Left lateral flexion was to 30 degrees with pain.  
Rotation, bilaterally, was to 40 degrees with pain.  There 
did not seem to be any loss of range of motion with 
repetition.  X-rays revealed degenerative changes. 





On VA examination in October 2008, it was noted that the 
Veteran had no symptoms of numbness or leg or foot weakness.  
She had a history of daily pain without radiation.  She also 
had stiffness and decreased motion but no history of fatigue 
or spasm. There were no flare-ups. She had had incapacitating 
episodes in the last 12 months of 1 to 2 days, up to 6 times 
a year, totaling 12 days in the last 21 months. She did not 
use any assistive devices and could walk more than 1/4 of a 
mile but less than 1 mile. 

On examination the Veteran had no spasm, atrophy or guarding. 
She had no pain on motion and no tenderness or weakness. 
Thus, there was no muscle spasm, localized tenderness or 
guarding severe enough to cause an abnormal gait or abnormal 
spinal contour.  Gait was normal and her spine was symmetric 
in appearance and without curvatures. Muscle strength was 5/5 
in all tested muscle groups. Muscle tone was normal and there 
was no muscle atrophy.  Sensation to vibration and to 
pinprick, light touch, and position sense was 2/2, 
bilaterally, in the lower extremities. Reflexes were 1+ at 
the knees and absent at the ankles.  There was no 
thoracolumbar ankylosis. 

The Veteran's gait was antalgic, but that she did not use any 
assistive device. Thoracolumar flexion was to 80 degrees with 
pain starting and ending at 80 degrees.  Extension was to 30 
degrees with pain. Right and left lateral bending were to 30 
degrees with pain.  Right and left rotations were to 30 
degrees with pain. The straight leg raising was positive, 
bilaterally. The normal curvatures of the spine were 
preserved and there was no pelvic tilt.  There was no 
paraspinal tenderness or tension. She was able to stand on 
her toes and on her heels. It was reported that lower 
extremity reflexes were 2+/4 and that muscle strength was 
5/5.  Muscle tone was normal and there was no muscle atrophy.  
Sensation was intact to light touch in the lower extremities. 
There was pain during range of motion but motion remained the 
same after repetition. 





There was no additional limitation following repetition of 
motion.  It was reported that the Veteran was unemployed, but 
not retired. The effects on her usual daily activities was 
mild as to recreation and traveling; moderate as to shopping 
and exercise, and severe as to performing chores but there 
was no impairment as to feeding, bathing, dressing, toileting 
or grooming.  She was able to drive for about one hour. 

Analysis 

On VA examination in 2005, flexion was to 75 degrees, which 
is greater that 60 degrees.  And although pain started at 25 
degrees, there was no functional limitation to 60 degrees of 
flexion.  The combined range of motion was greater than 120 
degrees.  There was no muscle spasm or guarding that resulted 
in an abnormal gait or abnormal contour of the spine.  And no 
objective neurologic abnormalities to be rated separately.  
And no incapacitating episodes that required bed rest 
prescribed by and treatment by a physician. 

On VA examination in 2008, flexion was to 80 degrees with 
pain, which is greater t 60 degrees.  The combined range of 
motion was greater than 120 degrees.  There was no muscle 
spasm or guarding that resulted in an abnormal gait or 
abnormal contour of the spine.  And no objective neurologic 
abnormalities to be rated separately.  And no incapacitating 
episodes that required bed rest prescribed by and treatment 
by a physician.

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
lumbar strain under Diagnostic Codes 5237 or 5243, 
considering functional loss due to pain, at anytime during 
the appeal period, and the benefit-of-the-doubt rule does not 
apply. 38 U.S.C.A. §5107(b).





Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. 
July 17, 2009).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and do provide for higher ratings for 
additional or more severe symptoms, which have not been 
shown.  Therefore the disability pictures are contemplated by 
the Rating Schedule, and the assigned schedular ratings are 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1). 






ORDER

As new and material evidence has been presented, the claim of 
service connection for posttraumatic stress disorder is 
reopened, and to this extent only the appeal is granted. 

A 30 percent rating for right carpal tunnel syndrome before 
October 24, 2008, is granted, subject to the law and 
regulations governing the award of monetary benefits, but a 
rating higher than 30 percent at anytime during the appeal is 
denied. 

A 20 percent rating for left carpal tunnel syndrome before 
October 24, 2008, is granted, subject to the law and 
regulations governing the award of monetary benefits, but a 
rating higher than 20 percent at anytime during the appeal is 
denied.

A rating higher than 10 percent for a lumbar strain is 
denied. 


REMAND

Although the claim of service connection for posttraumatic 
stress disorder is reopened, further evidentiary development 
is needed before deciding the claim of the merits. 

Accordingly, under the duty to assist, 38 C.F.R. § 3.159, the 
claim is REMANDED for the following action.







1. Request the in-patient records, 
pertaining to a mental health 
consultation, in December 1983 from the 
Raymond W. Bliss Army Hospital at Fort 
Huachuca, Arizona; and the in-patient 
records, pertaining to a mental health 
consultation, in September 1984 from the 
Brooke Army Medical Center at Fort Sam 
Houston, Texas.  If the records are 
unavailable, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 

2. Schedule the Veteran for VA 
examination by a psychiatrist to 
determine whether the threat and fear of 
a sexual assault during service is a 
sufficient in-service stressor to 
establish a diagnosis of posttraumatic 
stress disorder. 

If posttraumatic stress disorder due an 
in-service is not diagnosed, the examiner 
is asked for an opinion as to whether any 
current psychiatric disorder is related 
to the events in service. 

The Veteran's file must be made available 
to the examiner.  The examiner is asked 
to review the records of VA 
hospitalization in March and April 2005 
for a detailed history of the Veteran's 
case.  

3. After the above development has been 
completed, adjudicate the claim of service 
connection for posttraumatic stress 
disorder on the merits, considering all 
the evidence of record.  If the claim is 
denied, furnish the Veteran and her 
representative a supplemental statement of 
the case and return the case to the Board.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


